IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Irma R. Woodson                        :
                                       :
                  v.                   :
                                       :
Commonwealth of Pennsylvania,          :
Department of Transportation,          :
Bureau of Motor Vehicles,              :   No. 1218 C.D. 2016
                        Appellant      :   Submitted: February 17, 2017


BEFORE:     HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                FILED: May 17, 2017

            The Commonwealth of Pennsylvania, Department of Transportation,
Bureau of Motor Vehicles (DOT) appeals from the Allegheny County Common Pleas
Court’s (trial court) June 30, 2016 order reversing DOT’s order suspending Irma R.
Woodson’s (Woodson) registration for three months. The sole issue before this Court
is whether the trial court erred in sustaining Woodson’s appeal. After review, we
vacate and remand.
            On February 8, 2016, Hartford Fire Insurance Company (Hartford)
cancelled a car insurance policy issued to Woodson that covered her 2006 Jeep
station wagon (Jeep). Hartford reported the policy cancellation to DOT. On April
14, 2016, DOT mailed a notification to Woodson advising her that the Jeep’s
registration was being suspended for three months effective May 19, 2016. Woodson
appealed from the registration suspension to the trial court. On June 30, 2016, the
trial court held a hearing and sustained Woodson’s appeal. DOT appealed to this
Court.1 The trial court issued an order directing DOT to file a Pennsylvania Rule of
Appellate Procedure 1925(b) statement of errors complained of on appeal (Rule
1925(b) Statement). DOT filed its Rule 1925(b) Statement on August 2, 2016. On
October 13, 2016, the trial court filed its opinion.
              DOT argues that because Woodson maintained that she did not receive
notice of her Hartford insurance policy termination, the trial court should have
continued the matter in order to allow Woodson to file a nunc pro tunc petition for
review with the Insurance Commissioner.

              Section 1786(d)(1) of the Vehicle Code requires DOT to
              ‘suspend the registration of a vehicle for a period of three
              months if it determines the required financial responsibility
              was not secured. . . .’ 75 Pa.C.S. § 1786(d)(1). In order to
              sustain a suspension on these grounds, DOT must prove
              that: ‘the vehicle is registered or of a type that is required to
              be registered under this title; and there has been either
              notice to [DOT] of a lapse, termination or cancellation in
              the financial responsibility coverage as required by law for
              that vehicle. . . .’ 75 Pa.C.S. § 1786(d)(3)(i), (ii). This
              Court has held that:
                   DOT may satisfy its burden by certifying that it
                   received documents or electronic transmissions
                   from the insurance company informing DOT that
                   the insurance coverage has been terminated. Once
                   DOT meets that burden, two presumptions arise: (1)
                   that the cancellation was effective under 75 Pa.C.S.
                   § 1377(b)(2)[;] and (2) that the vehicle in question
                   lacks the requisite financial responsibility under 75
                   Pa.C.S. § 1786(d)(3)(ii).
              Choff v. Dep’t of Transp., Bureau of Motor Vehicles, 861
              A.2d 442, 446–47 (Pa. Cmwlth. 2004) (citations and
              footnote omitted).


       1
         “This Court’s scope of review is limited to determining whether the trial court committed
an error of law or manifestly abused its discretion in reaching its decision.” McGonigle v. Dep’t of
Transp., Bureau of Motor Vehicles, 37 A.3d 1273, 1274 n.1 (Pa. Cmwlth. 2012) (quoting Dinsmore
v. Dep’t of Transp., Bureau of Motor Vehicles, 932 A.2d 350, 353 n.6 (Pa. Cmwlth. 2007)).
                                                 2
McGonigle v. Dep’t of Transp., Bureau of Motor Vehicles, 37 A.3d 1273, 1274-75
(Pa. Cmwlth. 2012).
            In the instant matter, DOT met its burden by admitting into evidence the
certified copy of Hartford’s electronic notification of Woodson’s insurance
termination. See Reproduced Record (R.R.) at 8a, 19a. The certification gave rise to
the presumptions that Woodson’s cancellation was effective, and that she was at least
temporarily uninsured.

            Once DOT establishes its prima facie burden of proof, a
            vehicle owner must prove that financial responsibility was
            continuously maintained on the vehicle as required by
            Section 1786(a) of the [Vehicle Code], 75 Pa.C.S. §
            1786(a), or that the vehicle owner fits within one of the
            three statutorily[-]defined defenses outlined in Section
            1786(d)(2)(i-iii) of the [Vehicle Code], 75 Pa.C.S. §
            1786(d)(2)(i-iii).[FN]10
                [FN]10. The three statutorily[-]defined defenses set
                forth in Section 1786(d)(2)(i-iii) of the [Vehicle
                Code] . . . are:
                (i) The owner or registrant proves to the satisfaction
                of [DOT] that the lapse in financial responsibility
                coverage was for a period of less than 31 days and
                that the owner or registrant did not operate or permit
                the operation of the vehicle during the period of
                lapse in financial responsibility.
                (ii) The owner or registrant is a member of the
                armed services of the United States, . . . .
                (iii) The insurance coverage has terminated or
                financial responsibility has lapsed simultaneously
                with or subsequent to expiration of a seasonal
                registration, as provided in [S]ection 1307(a.1) [of
                the Vehicle Code, 75 Pa.C.S. § 1307(a.1)] (relating
                to period of registration).

Fell v. Dep’t of Transp., Bureau of Motor Vehicles, 925 A.2d 232, 237-38 (Pa.
Cmwlth. 2007) (footnote omitted).

                                          3
              Here, Woodson claims to have paid Hartford on February 22, 2016.
Woodson testified, “I didn’t even know the insurance was lapsed. I didn’t receive
any notification on [sic] that.” R.R. at 12a. Notwithstanding, it is uncontested that
Woodson’s insurance lapsed on February 8, 2016 for non-payment. See R.R. at 19a.
DOT’s 1925(b) Statement and the trial court’s opinion both state that, after Hartford
refused to accept Woodson’s March 21, 2016 payment, she acquired a Progressive
insurance policy for the Jeep effective March 22, 2016.2 See R.R. at 37a, 41a. Thus,
the record evidence reveals that Woodson was uninsured for a period of more than 31
days.
              Nevertheless,

              Section 2006 of Article XX of the Insurance Company Law
              of 1921 (Article XX) provides: ‘A cancellation . . . by an
              insurer of a policy of automobile insurance shall not be
              effective unless the insurer delivers or mails to the
              named insured at the address shown in the policy a
              written notice of the cancellation. . . .’ [Act of May 17,
              1921, P.L. 682, as amended, added by Section 1 of the Act
              of June 17, 1988, P.L. 464, 40 P.S. § 991.2006.] If a
              cancellation is ineffective for lack of notice under Article
              XX, DOT has no authority to impose a suspension.

McGonigle, 37 A.3d at 1273 (emphasis added; footnote omitted). Further,
              Section 1786(d)(5) of the Vehicle Code provides as
              follows:
                   An alleged lapse, cancellation or termination of a
                   policy of insurance by an insurer may only be
                   challenged by requesting review by the Insurance
                   Commissioner pursuant to [Article XX]. Proof that
                   a timely request has been made to the Insurance
                   Commissioner for such a review shall act as a
                   supersedeas, staying the suspension of registration
                   or operating privilege under this section pending a


        2
          However, based upon our review of the original record, including the hearing transcript,
there is no evidence of this replacement coverage.
                                                4
                  determination [or] final order pursuant to. . .
                  [Article XX].
              75 Pa.C.S. § 1786(d)(5). The law is clear that
              ‘examination, beyond the record on its face, into the
              validity of an insurer’s policy cancellation . . . is
              properly brought for review to the Insurance
              Commissioner under Section 1786(d)(5) [of the Vehicle
              Code], and not to a trial court.’ Webb [v. Dep’t of
              Transp., Bureau of Motor Vehicles], 870 A.2d [968,] 974
              [(Pa. Cmwlth. 2005)].

McGonigle, 37 A.3d at 1275-76 (emphasis added).

              Notably, at the hearing, DOT’s counsel advised the trial court:

              [W]ith respect to [Woodson’s claim that she had no notice
              of Hartford’s cancellation], in the notice of suspension that
              was mailed to [] Woodson, there is now a statement that
              says, if you believe your insurance failed to notify you of
              the termination of your insurance policy for the vehicle
              listed above, you have a right to file for a review of the
              termination by the Pennsylvania Insurance Commission.
              And then it instructs how to request such a review.[3]
              The Courts have held that that is not something for the [trial
              court] in a license appeal to determine. That’s something
              for the Insurance Commission to determine whether or not
              the cancellation is proper.

R.R. at 9a-10a. Notwithstanding, the trial court reversed DOT’s suspension, holding:



       3
         Woodson’s suspension notice expressly advised:
             If you believe your insurance company failed to notify you of the
             termination of the insurance policy for the vehicle listed above, you
             also have the right to request a review of this termination of insurance
             by the Pennsylvania Insurance Commissioner. A request for review
             can be filed via the website at www.insurance.pa.gov or mailed to the
             Pennsylvania Insurance Department, Bureau of Consumer Services,
             1209 Strawberry Square, Harrisburg, PA 17120. Please include your
             insurance company name and policy number with your request.
R.R. at 6a.


                                                 5
             The evidence was clear and convincing that [Woodson] was
             diligent in obtaining replacement insurance within thirty
             (30) days of the first time she learned from Hartford that it
             would no longer provide her coverage retroactively to
             February 8, 2016, although it was in possession of her
             February payment for over a month. [DOT] submitted no
             evidence to the contrary. It relied only upon the allegation
             that Hartford reported [Woodson’s] insurance cancelled.
             [DOT] would compel the [trial c]ourt to rely on this
             hearsay. lt would deny [Woodson] any resort to justice,
             even in the event that her cancellation was unknown to
             her through absolutely no fault of her own.

R.R. at 41a-42a.
             While we sympathize with Woodson’s plight and understand the basis
for the trial court’s ruling, it is not in accordance with the law.

             The [C]ourt’s scope of review in an appeal from a vehicle
             registration suspension shall be limited to determining
             whether:
                   (i) the vehicle is registered or of a type that is
                   required to be registered under this title; and
                   (ii) there has been either notice to [DOT] of a lapse,
                   termination or cancellation in the financial
                   responsibility coverage as required by law for that
                   vehicle or that the owner, registrant or driver was
                   requested to provide proof of financial
                   responsibility to [DOT], a police office[r] or another
                   driver and failed to do so. . . .
             75 Pa.C.S. § 1786(d)(3) (emphasis added).
             While we acknowledge that strict application of the
             mandatory registration suspension provisions of [S]ection
             1786 [of the Vehicle Code] will inevitably create hardship,
             it is now well-settled that courts have no discretion to
             decide such matters based on equitable considerations.
             Instead, our decisions, like those of the courts of common
             pleas, ‘must be founded on firm jurisprudence.’ Banks [v.
             Dep’t of Transp., Bureau of Motor Vehicles], 856 A.2d
             [294,] 297 [(Pa. Cmwlth. 2004)] (quoting [Commonwealth
             v.] Moogerman, . . . 122 A.2d [804,] 806 [(Pa. 1956)]).

                                             6
Greenfield v. Dep’t of Transp., Bureau of Motor Vehicles, 67 A.3d 198, 202 (Pa.
Cmwlth. 2013) (bold emphasis added).           Accordingly, under the circumstances
presented in this case, we must vacate and remand this matter to the trial court to stay
these proceedings in order to allow Woodson to file a nunc pro tunc request for
review with the Insurance Commissioner within 20 days from the date of the trial
court’s order staying this action.
             For all of the above reasons, the trial court’s order is vacated, and the
matter is remanded for disposition in accordance with this opinion.


                                       ___________________________
                                       ANNE E. COVEY, Judge

Judge Cosgrove concurs in the result only.




                                           7
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Irma R. Woodson                              :
                                             :
                    v.                       :
                                             :
Commonwealth of Pennsylvania,                :
Department of Transportation,                :
Bureau of Motor Vehicles,                    :   No. 1218 C.D. 2016
                        Appellant            :


                                        ORDER


             AND NOW, this 17th day of May, 2017, the Allegheny County Common
Pleas Court’s (trial court) June 30, 2016 order is vacated and the matter is remanded
to the trial court for disposition consistent with this opinion.
             Jurisdiction is relinquished.


                                         ___________________________
                                         ANNE E. COVEY, Judge